Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 7/22/2022 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are confusing as to intent because it can not be determined what effect of a limitation to the claims, if any, is intended through the recitation of viscosity criteria and monomeric MDI content criteria “when” identified application conditions are imparted.
	Claims have been treated as if these conditionally identified viscosity and monomeric MDI content conditions of the claims are not required limitations of the claims. 

Additionally, the claims are confusing as to intent because throughout the claims there are numerous ranges of amount values for various components of the claims, and the basis for these variously recited ranges of amount values are not set forth and can not be definitively determined.  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4-6, 8-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golini et al.(2015/0025164).
	
Golini et al. discloses foam forming compositions that can be sprayed prepared from (i.) an isocyanate component comprising a PMDI that has a functionality of at least 2.7, preferably 2.7-2.9, and particularly, Voranate M600 meeting the monomeric MDI and polymeric MDI requirements of the claims, and (ii.) an isocyanate-reactive component having functionalities as claimed, including those meeting the requirements of claim 6, 8, 18 and 20 {see paras [0069],[0070], [0074] – [0082] & Table}, wherein components (i.) and (ii.) are combined in amounts and in ratios of NCO to OH meeting those of the claims {see paras [0012]-[0031] and the Examples & the Table}.  Golini et al. further discloses silicone surfactant, including NIAX L-6900, meeting the material and amount requirements of applicants’ claims {see paras [0059],[0060] & [0072] and the Examples and Table}. Golini et al. discloses catalysts, including amines [claims 12 & 13], diamines [claim 11],  and primary amines [claims 15-20], including methylpropanediamine meeting all 3 amines’ requirements, which may be used in amounts as claimed {see para [0056], Examples and Table). Golini et al. discloses blowing agents as claimed in amounts as claimed [claims 4, 5 and 14-20]{see paras [0044]-[0047], Examples and Table}.  Golini et al. discloses fire retardants, including phosphorus fire retardants, as claimed and in amounts as claimed [claims 9, 5 and 14-20]{see paras [0058] & [0073], Examples and Table}.   As to the recitation of viscosity criteria and monomeric MDI content criteria “when” identified application conditions may be imparted using the compositions of the claims that are set forth by the claims, including claims 2 and 16, it is held that these are not requirements of the limitations of the claims in that the claims are not directed towards processes requiring these operations and the claims are only setting forth characteristics that are possessed “when” specified application conditions are imparted using the compositions of the claims {see also: rejection under 35USC112 above}.  Further, it is noted regarding the viscosity parameters of the compositions of the instant concern that Golini et al. does identify viscosity values for its pMDI component that fall well within the parameters of applicant’s inventive endeavors {see paras [0048]-[0050]).


  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golini et al.(2015/0025164) as applied to claims 1, 2, 4-6, 8-16, 18 and 20 above, and further in view of Savino et al.(2010/0152381).

Golini et al. differs from claims 3 and 17 in that it does not particularly utilize viscosity reducers. However, Savino et al. (paras [0032], [0057], [0080]-[0084] and [0123]) discloses that viscosity reducers/plasticizers may be used in sprayable urethane foam forming compositions for their viscosity reducing effects.   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the viscosity reducers/plasticizers of Savino et al. in the preparations of Golini et al. for the purpose of imparting their recognized viscosity reducing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.





Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golini et al.(2015/0025164) as applied to claims 1, 2, 4-6, 8-16, 18 and 20 above, and further in view of Snider et al.(2016/0272772).
Golini et al. differs from claims 7 and 19 in that it does not particularly utilize reactive flame retardants. However, Snider et al. (paras [0028]-[0033]) discloses that reactive flame retardants as claimed are well known and may be used in sprayable urethane foam forming compositions of the instant concern for their well-recognized flame retardant effect and polymer chain entrapment through reaction of the functional group(s).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the reactive flame retardants of Snider et al. in the preparations of Golini et al. for the purpose of imparting their recognized flame retardant and polymer chain entrapment effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/                Primary Examiner, Art Unit 1765